Case 9:18-cv-80176-BB Document 314 Entered on FLSD Docket 11/26/2019 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         Plaintiffs,
  v.                                                             Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/

                         DR. CRAIG WRIGHT’S RESPONSE TO
                    PLAINTIFFS’ MOTION FOR LEAVE TO EXTEND
                 DEPOSITION TIME LIMIT AND FOR A SPECIAL MASTER

         During the parties’ November 5 meet-and-confer—in a good-faith effort to resolve the

  deposition issues that plaintiffs raise in their motion [D.E. 307] (the “Motion”)—counsel for Dr.

  Craig Wright advised plaintiffs that: (1) Dr. Wright does not object to extending the allotted time

  for the depositions of the parties to ten hours; (2) Dr. Wright does not object to the appointment

  of a special master for the depositions of the parties; and (3) the parties should equally split the

  cost of a special master for those depositions. Counsel for Dr. Wright also requested that, if

  plaintiffs filed their Motion, they state Dr. Wright’s position in their Motion. Sixteen days after

  the meet-and-confer, plaintiffs filed their Motion, certifying that Dr. Wright opposes the Motion,

  but failing to state Dr. Wright’s position. Dr. Wright submits this response to the Motion to state

  his position, which is a reasonable compromise for the reasons stated below.

         Plaintiffs’ argument for 14 additional hours is almost entirely premised on their argument

  that Dr. Wright “exhibited behavior both in and out of Court that has impeded plaintiffs’ ability

  to develop a full and accurate evidentiary record.” Mot. at 1. We disagree that Dr. Wright is

  “exhibiting behavior” that is “impeding” plaintiffs’ efforts,” especially where he is agreeing to an
Case 9:18-cv-80176-BB Document 314 Entered on FLSD Docket 11/26/2019 Page 2 of 5



  additional three hours, for a total of ten hours, so long as we get a reciprocal agreement.

  Moreover, as plaintiffs acknowledge in their Motion, Dr. Wright’s counsel ensured that the

  deposition was moving along, negating whatever concerns plaintiffs have about Dr. Wright’s

  purported “behavior.” Mot. at 1-2 (plaintiffs stating that “during his June 28, 2019 deposition”

  Dr. Wright’s counsel “remind[ed] him that he is required to answer Plaintiffs’ counsel’s

  questions.”).

         Furthermore, Dr. Wright does not dispute that plaintiffs purport to allege “serious claims

  of wrong doing,” including the alleged “ownership of billions of dollars’ worth of bitcoin,” or

  complex technologies. Mot. at 4. However, plaintiffs have already obtained testimony from Dr.

  Wright on three separate occasions: (1) in London for nearly seven hours; (2) at an in-Court

  deposition for which the Court allotted a minimum of two hours; and (3) the June 28 evidentiary

  hearing, which lasted the entire afternoon. On each of these three occasions, plaintiffs have

  obtained Dr. Wright’s testimony regarding their purported “serious claims of wrongdoing,” and

  plaintiffs do not provide any justification for an additional 14-hour deposition.

         Nonetheless, to resolve this dispute, Dr. Wright has offered three additional hours so long

  as there is a reciprocal agreement for three additional hours for plaintiffs’ depositions. The

  reason that Dr. Wright is requesting three additional hours for plaintiffs is that, contrary to

  plaintiffs’ mantra that Dr. Wright is “often the primary source of information in this case,” there

  are substantial sources of evidence in this case, including testimony from witnesses who have no

  connection to Dr. Wright and were very close to Dave Kleiman. Here, the evidence is

  diametrically opposed to plaintiffs’ claims, and Dr. Wright should be afforded additional time to

  depose plaintiffs and question them regarding the evidence, including, inter alia:




                                                    2
Case 9:18-cv-80176-BB Document 314 Entered on FLSD Docket 11/26/2019 Page 3 of 5



         •       Dave’s finances—plaintiffs’ claims allege “the ownership of billions of dollars’

  worth of bitcoin,” Motion at 4, which would mean that Dave had at least hundreds of millions of

  dollars’ worth of bitcoin when he died. The evidence shows that years before his death, Dave

  could not afford to pay for his cell phone, home, basic necessities, or pay to leave the Miami VA

  hospital—which he was not particularly fond of and lived far from—and go to a different

  facility. If Dave had access to hundreds of millions of dollars’ worth of bitcoin, why didn’t he

  use them, and why does his credit report reflect that he applied for credit from a very subprime

  creditor on what was likely the day he died?

         •       Dave’s relationship with Dr. Wright—the evidence shows that Dave never said

  anything bad about Dr. Wright and only spoke highly of him as being a good friend. Dave never

  told anyone that he had amassed a fortune in bitcoin or that Dr. Wright stole anything from him.

  And, according to his close friends, Dave was far from timid; he would have immediately said

  something.

         •       Ira’s administration of the estate—there’s a whirlwind of questions about Ira’s

  handling of the estate. Just after Ira learned that Dave may have had bitcoin, which was after

  Dave’s death, Ira purchased a second home for $450,000 in cash. He has yet to explain where the

  funds for that purchase came from. Additionally, Ira alleges that Dave told him in 2009 that he

  was developing bitcoin with a wealthy foreigner (Dr. Wright), but after Dave died, he

  indiscriminately threw away Dave’s work papers and re-formatted Dave’s hard drives, thereby

  erasing their contents, which may have contained the very information and assets plaintiffs seek

  through this lawsuit. Also, what steps have plaintiffs taken to locate Dave’s assets? Plaintiffs are

  just now requesting Dave’s financial records from financial institutions, which is why plaintiffs




                                                   3
Case 9:18-cv-80176-BB Document 314 Entered on FLSD Docket 11/26/2019 Page 4 of 5



  have yet to produce financial records to us, even though we’ve requested them many months

  ago.

            •      Ira’s relationship with Dave—some of plaintiffs’ allegations seem to be fueled by

  what Ira believes Dave would have done and agreements that he believes Dave would not have

  made. However, the evidence shows that Ira and Dave had a strained relationship, at best. Ira

  never visited Dave during the two years that Dave was in the hospital, nor did he visit Dave at

  his house for years, even though he lived just five minutes away from Dave’s house.

            •      Dave’s medical condition—while Dave’s was in the VA hospital it is

  inconceivable that he was mining massive amounts of bitcoin or developing complex bitcoin

  technologies in his state of health.

            Additional time is needed for plaintiffs’ depositions so that Dr. Wright can confront

  plaintiffs with the substantial evidence that contradicts plaintiffs’ theories and allegations. There

  are also topics that Dr. Wright needs W&K’s Rule 30(b)(6) designee to answer. Dr. Wright’s

  Rule 30(b)(6) notice is attached as Exhibit A.

            Finally, Dr. Wright proposes a special master for the deposition of all the parties, the cost

  of which should be split in equal parts among the parties. The reason for this request is that

  during Ira Kleiman’s deposition, his counsel instructed Ira to not answer very basic questions,

  including: (1) questions about Ira’s professional experience, Ex. B at 14;1 (2) questions about

  Ira’s technical experience with computers, id. at 16: (3) questions about Ira’s reaction to learning

  about Dave’s will, id. at 28; (4) questions about Dave’s will, id. at 11; (5) questions about

  whether Ira assigned any of plaintiffs’ claims, id. at 131; (6) questions about how Ira obtained

  $450,000 in cash shortly after he learned of Dave’s involvement with bitcoin, id. at 145; (7)



  1
      Excerpts of Ira Kleiman’s deposition transcript are attached as Exhibit B.
                                                      4
Case 9:18-cv-80176-BB Document 314 Entered on FLSD Docket 11/26/2019 Page 5 of 5



  questions about W&K’s business purpose when it was reinstated, id. at 126; and (8) W&K’s

  membership, id. at 127-128. A special master, for which Dr. Wright will pay half, will alleviate

  the need for discovery hearings stemming from serial objections instructing Ira or W&K’s Rule

  30(b)(6) designee to not answer basic questions.

         Wherefore, Dr. Wright requests that the Court deny, in part, plaintiffs’ Motion, and enter

  an order consistent with Dr. Wright’s proposal that (1) the depositions of parties be extended for

  an additional three hours, and (2) the Court appoint a special master for the depositions of all

  parties; and (3) the parties equally share the cost of a special master.


                                                        Respectfully submitted,

                                                        RIVERO MESTRE LLP
                                                        Attorneys for Dr. Craig Wright
                                                        2525 Ponce de Leon Boulevard, Suite 1000
                                                        Miami, Florida 33134
                                                        Telephone: (305) 445-2500
                                                        Fax: (305) 445-2505
                                                        Email: arivero@riveromestre.com
                                                        Email: amcgovern@riveromestre.com
                                                        Email: arolnick@riveromestre.com
                                                        Email: bpaschal@riveromestre.com

                                                        By: s/ Andres Rivero
                                                        ANDRES RIVERO
                                                        Florida Bar No. 613819
                                                        ALAN H. ROLNICK
                                                        Florida Bar No. 715085
                                                        AMANDA MCGOVERN
                                                        Florida Bar No. 964263
                                                        BRYAN L. PASCHAL
                                                        Florida Bar No. 091576

                                   CERTIFICATE OF SERVICE

         I certify that on November 26, 2019, I electronically filed this document with the Clerk of
  the Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.

                                                                      _ /s/Andres Rivero
                                                                         ANDRES RIVERO



                                                    5
